Citation Nr: 1619103	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  04-38 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of fracture to the left zygomatic arch.

2.  Entitlement service connection for left knee tendonitis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 40 percent for lumbar spine with spurring L3-L4 vertebrae, also diagnosed as mild degenerative disc disease L3-S1.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to April 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  These matters were previously remanded by the Board in January 2008.

In September 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The April 2003 rating decision also denied the Veteran's claim for depressive disorder, not otherwise specified.  The Veteran timely filed a substantive appeal as to the issue.  However, an October 2013 rating decision granted service connection for depressive disorder, not otherwise specified, previously claimed as psychosomatic condition, with an initial disability rating of 50 percent, effective May 28, 2002.  As this represents a total grant of the benefit sought on appeal with respect to that issue, it is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the October 2013 rating decision also granted entitlement to a TDIU, effective May 28, 2002.  The Veteran has not appealed any aspect of the grant of entitlement to a TDIU.  Therefore, the issue of entitlement to a TDIU is not before the Board at this time as part and parcel to the increased rating on appeal.

In regard to the Veteran's representation, the Veteran appointed the Arizona Department of Veterans Services (ADVS) as his representative in September 2009.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, received in September 2009.  The Veteran later appointed a private attorney as his representative in July 2010.  See VA Form 21-22a, Appointment of Individual as Claimant's Representative, received in July 2010.  However, the July 2010 appointment of the private attorney was limited to matters other than those at issue on appeal and, therefore, did not revoke AVDS's representation as to the matters considered herein.  In July 2010 and October 2013, prior to certification of the case to the Board, ADVS submitted letters withdrawing their representation of the Veteran.  A representative may withdraw any time prior to certification to the Board if the representative takes steps to protect the claimant's interests, such as informing the claimant and allowing time to appoint a new representative.  38 C.F.R. § 14.631(c).  AVDS's July 2010 and October 2013 letters do not indicate that such steps were taken.  Accordingly, the Board sent ADVS a letter in December 2015 requesting that ADVS submit documentation that such steps were taken or, in the alternative, submit a post-certification motion to withdraw pursuant to 38 C.F.R. § 20.608.  The letter further informed ADVS that the Board would assume that ADVS wishes to remain the Veteran's representative if no response was received within 30 days of the date of the letter.  To date, the Board has not received a response from ADVS.  Therefore, ADVS is still considered the Veteran's representative, as reflected on the title page, despite the July 2919 VA Form 21-22a appointing the private attorney and the July 2010 and October 2013 letters from AVDS.



FINDINGS OF FACT

1.  The probative evidence of record does not show that it is at least as likely as not that the Veteran's fracture to the left zygomatic arch or any residuals thereof had its onset during the Veteran's active service, or is otherwise etiologically related to his active service.

2.  The probative evidence of record does not show that it is at least as likely as not that the Veteran's left knee tendonitis had its onset during the Veteran's active service, or is otherwise etiologically related to his active service.

3.  The probative evidence of record demonstrates that the Veteran has a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition; that there is a link, established by medical evidence, between the current symptoms and an in-service personal assault; and that there is credible supporting evidence, in the form of significant behavioral changes subsequent to the claimed assault, that the in-service personal assault did occur.

4.  Throughout the entire rating period, the Veteran's lumbar spine with spurring L3-L4 vertebrae, also diagnosed as mild degenerative disc disease L3-S1, has been manifested by pain productive of severe limitation of motion of the lumbar spine with, at worst, forward flexion to 25 degrees.

5.  There is no medical evidence of incapacitating episodes due to intervertebral disc syndrome or of ankylosis of any portion of the spine at any time during the rating period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of fracture to the left zygomatic arch are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for entitlement to service connection for left knee tendonitis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).

4.  The criteria for an initial disability rating in excess of 40 percent for lumbar spine with spurring L3-L4 vertebrae, also diagnosed as mild degenerative disc disease L3-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5292, and 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5292, and 5293 (2003); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21; 4.71a, Diagnostic Codes 5237 and 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for PTSD.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 384 (2010), is deemed to be harmless error, and further discussion of VA's compliance with those duties as they pertain to that issue is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As for the issues of entitlement to service connection for residuals of fracture to the left zygomatic arch and entitlement to service connection for left knee tendonitis, a VA letter issued in May 2002 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the factors pertinent to the establishment of service connection.  Although the letter did not provide information to the Veteran as to the establishment of a disability rating and effective date in the event of a grant of service connection, the Board finds that the Veteran is not prejudiced in this regard because the appeal as to those issues is denied herein, the benefits sought are not granted, and there is no effective date or disability rating to be assigned for those disabilities.

As for the issue of entitlement to a higher initial rating for the service-connected lumbar spine disability, the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for that disability.  Where the initial claim is one for entitlement to service connection, once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103(a).  Any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of the initial rating); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional VCAA notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, a notice of disagreement contesting a downstream issue such as the disability rating or effective date assigned for the grant of service connection triggers only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105, and 38 C.F.R. § 3.103.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in August 2006, which cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to that issue.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, service personnel records, VA treatment records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran has not been provided a VA medical examination or opinion in relation to the claims for entitlement to service connection for residuals of fracture to the left zygomatic arch and for left knee tendonitis.  However, the Board concludes that an examination is not required in this case because the only evidence linking the Veteran's current disabilities to his active service is his own lay statements and the lay statements from his prior representative.  Specifically, as discussed more fully below, the Veteran and his prior representative aver that the left zygomatic arch fracture and its residuals and the left knee tendonitis are secondary to a service-connected disability, to include the service-connected lumbar spine disability.  The representative asserts that this contention is supported by a VA examiner's statements; however, a review of the record does not show such support.  Therefore, the contention is a conclusory generalized lay statement that is unsupported by medical evidence.  Such conclusory generalized lay statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under 38 U.S.C.A. § 5103A(d)(2).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Here, there simply is no evidence of record linking the Veteran's left zygomatic arch fracture and its residuals to his active service other than the conclusory lay statements from the Veteran and his prior representative.  Consequently, a VA examination as to the etiology of the left zygomatic arch fracture and its residuals and the left knee tendonitis is not warranted, even under the low threshold of McLendon.

As for the issue of entitlement to a higher initial rating for the service-connected lumbar spine disability, the Veteran was provided VA examinations in March 2003, June 2006, November 2009, December 2009, and February 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2009 VA examination was incomplete because the Veteran was heavily under the influence of pain medications at the time.  The December 2009 VA examination was provided to cure the deficiencies of the November 2009 VA examination.  The March 2003, June 2006, December 2009, and February 2013 VA examiners considered the Veteran's reported symptomatology, examined the Veteran, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.

The Veteran has not alleged that his service-connected lumbar spine disability has increased in severity since the February 2013 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in January 2008.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the January 2008 Board remand directed the Agency of Original Jurisdiction (AOJ) to issue a statement of the case adjudicating the issue of entitlement to service connection for a psychosomatic disability, and issue a supplemental statement of the case in consideration of evidence received since issuance of an August 2006 supplemental statement of the case.  Pursuant to the January 2008 Board remand, the AOJ issued a statement of the case adjudicating the issue of entitlement to service connection for a psychosomatic disability in August 2008, and issued a supplemental statement of the case in August 2008 that reflects consideration of the additional evidence referenced in the Board remand.  Accordingly, the Board finds that VA at least substantially complied with the January 2008 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in September 2006.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his PTSD, residuals of left zygomatic arch fracture, and left knee tendonitis and the service-connected lumbar spine disability.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited private representative.  Furthermore, the undersigned VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Neither the Veteran nor his representatives have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria - Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7  Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service Connection for Residuals of Fracture to the Left Zygomatic Arch

The Veteran contends that he suffers from residuals of a fracture to the left zygomatic arch that are related to his active service.  The Veteran has asserted that the disability is secondary to his service-connected lumbar spine disability.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2004.  The Veteran has presented no other argument as to why service connection is warranted for the disability.

Medical records dated during the appeal period or in close temporal proximity thereto show that the Veteran has a healed left zygomatic arch fracture.  Therefore, the current disability element of service connection is met, and the question remaining for consideration is whether any current disability related to the left zygomatic arch fracture is related to the Veteran's active service.

The Veteran's service treatment records are absent for complaints of or treatment for a left zygomatic arch fracture or any residuals thereof.  The Veteran was treated during service for a variety of other disabilities, to include a personality disorder, skin conditions, and a low back condition.  At a February 1985 psychiatric examination, the Veteran reported a history of leg sprain two years prior, and denied any other injuries.  On a March 1985 report of medical history for separation from active service, the Veteran denied current or history of head injury or broken bones.  The Veteran reported, "I am in good health."  On a March 1985 report of medical examination for separation from active service, the Veteran had a normal evaluation of the head, face, neck, scalp, nose, sinuses, and eyes.  Thus, the record is absent for evidence of in-service incurrence of the left zygomatic arch fracture or any residuals thereof.  The Veteran has not presented any arguments suggesting that the disability had its onset during his active service.

The earliest evidence of record showing the left zygomatic arch fracture is a December 2001 treatment note from the Arizona Department of Corrections in which the Veteran is noted as having reported being told earlier that month that he had a healed zygomatic arch fracture.  The note mentions that the Veteran fell in the shower on April 29, 2001.  Other records from the Arizona Department of Corrections also note that the Veteran fell or was pushed in the shower on or around that date.  In his application for service connection for residuals of left zygomatic arch fracture, the Veteran indicated that the disability began on April 29, 2001, and that he received treatment for it at the Arizona Department of Correction medical complex.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in May 2002.  Thus, the evidence, to include the Veteran's own statements, suggests that the Veteran sustained the left zygomatic arch fracture in April 2001, approximately 16 years after his discharge from active service, while incarcerated.

The Board has considered the Veteran's argument that the residuals of left zygomatic arch fracture are secondary to his service-connected lumbar spine disability.  In the substantive appeal, the Veteran's prior representative stated, "If, as the VA examiner suggested, the Veteran's orthopedic claims are psychosomatic, the VA has failed to consider the Veteran's claim as a claim for that condition."  See VA Form 9, received in October 2004.  The only VA examinations provided prior to receipt of the October 2004 substantive appeal were a March 2003 spine examination and a March 2003 mental disorders examination.  The Board has carefully reviewed those examination reports, and concludes that they do not contain statements medically attributing the left zygomatic arch fracture or its residuals to any incident of service, to include as a psychosomatic manifestation of a service-connected disability.  The Board observes that an in-service February 1985 psychiatric examination does note that the Veteran's chronic back problems were seen as psychosomatic.  However, the examination report makes no mention of a zygomatic arch fracture or residuals thereof.  As such, the record does not support the Veteran's assertion that a VA examiner has suggested that the residuals of left zygomatic arch are secondary to the service-connected spine disability or are a psychosomatic manifestation of a service-connected disability.

Thus, the only evidence of record etiologically linking the Veteran's residuals of fracture to the left zygomatic arch to his active service are the assertions from the Veteran and his prior representative that the disability is secondary to a service-connected disability.  The Veteran and representative do not allege, and the record does not otherwise show, that they have any medical education, training, or experience.  Accordingly, they are considered a lay witnesses.  38 C.F.R. § 3.159(a).  The likely etiology of residuals of fracture to the left zygomatic arch is a complex medical issue that does not lend itself to lay observations.  Therefore, the assertions from the Veteran and his prior representative are not considered competent, and are not probative on the matter.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

Accordingly, there is no probative evidence of record showing in-service incurrence or causation for the left zygomatic arch fracture or its residuals.  Rather, the evidence suggests that the fracture was incurred in April 2001, approximately 16 years after the Veteran's separation from active service.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for residuals of fracture to the left zygomatic arch.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Left Knee Tendonitis

The Veteran contends that he suffers from left knee tendonitis that is related to his active service.  The Veteran has asserted that the disability is secondary to his service-connected lumbar spine disability.  See VA Form 9, received in October 2004.  The Veteran has presented no other argument as to why service connection is warranted for the disability.

Medical records dated during the appeal period or in close temporal proximity thereto show that the Veteran has left knee tendonitis.  Therefore, the current disability element of service connection is met, and the question remaining for consideration is whether the current left knee tendonitis is related to the Veteran's active service.

The Veteran's service treatment records are absent for complaints of or treatment for a left knee disability.  The Veteran was treated during service for a variety of other disabilities, to include a personality disorder, skin conditions, and a low back condition.  At a February 1985 psychiatric examination, the Veteran reported a history of leg sprain two years prior, and denied any other injuries.  On a March 1985 report of medical history for separation from active service, the Veteran denied current or history of bone, joint, or other deformity; lameness; or "trick" or locked knee.  The Veteran reported, "I am in good health."  On a March 1985 report of medical examination for separation from active service, the Veteran had a normal evaluation of the lower extremities.  Thus, the record is absent for evidence of in-service incurrence of the left knee tendonitis.  The Veteran has not presented any arguments suggesting that the disability had its onset during his active service.

The earliest evidence of record showing a lower extremity disability is a July 2001 treatment note from the Arizona Department of Corrections showing that the Veteran reported leg pain and weakness since he fell or was pulled down in a shower in April 2001.  Other records from the Arizona Department of Corrections also note that the Veteran fell or was pushed in the shower in April 2001.  As noted above, one note specifies that the fall occurred on April 29, 2001.  In his application for service connection for left knee tendonitis, the Veteran indicated that the disability began on April 29, 2001, and that he received treatment for it at the Arizona Department of Correction medical complex.  See VA Form 21-526, received in May 2002.  Thus, the evidence, to include the Veteran's own statements, suggests that the Veteran first experienced a disability of the left lower extremity in April 2001, approximately 16 years after his discharge from active service, while incarcerated.

The Board has considered the Veteran's argument that the left knee tendonitis is secondary to his service-connected lumbar spine disability.  In the substantive appeal, the Veteran's prior representative stated, "neither the [statement of the case] and the rating decision have considered the left knee condition, nor the left foot condition as potentially secondary to the service-connected back condition.  If, as the VA examiner suggested, the Veteran's orthopedic claims are psychosomatic, the VA has failed to consider the Veteran's claim as a claim for that condition."  The only VA examinations provided prior to receipt of the October 2004 substantive appeal were the March 2003 spine examination and the March 2003 mental disorders examination.  The Board has carefully reviewed those examination reports, and concludes that they do not contain statements medically attributing the left knee tendonitis to any incident of service, to include as a psychosomatic manifestation of a service-connected disability.  The Board observes that the in-service February 1985 psychiatric examination does note that the Veteran's chronic back problems were seen as psychosomatic.  However, the examination report makes no mention of a left knee disability.  As such, the record does not support the Veteran's assertion that a VA examiner has suggested that the left knee tendonitis is secondary to the service-connected spine disability or is a psychosomatic manifestation of a service-connected disability.

Thus, the only evidence of record etiologically linking the Veteran's left knee tendonitis to his active service are the assertions from the Veteran and his prior representative that the disability is secondary to a service-connected disability.  The Veteran and representative do not allege, and the record does not otherwise show, that they have any medical education, training, or experience.  Accordingly, they are considered a lay witnesses.  38 C.F.R. § 3.159(a).  The likely etiology of left knee tenonitis is a complex medical issue that does not lend itself to lay observations.  Therefore, the assertions from the Veteran and his prior representative are not considered competent, and are not probative on the matter.  See Barr, 21 Vet. App. at 307.

Accordingly, there is no probative evidence of record showing in-service incurrence or causation for the left knee tendonitis.  Rather, the evidence suggests that the fracture was incurred in April 2001, approximately 16 years after the Veteran's separation from active service.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for left knee tendonitis.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for PTSD

The Veteran asserts that he has PTSD that is related to in-service stressful events, to include sexual assaults.  See, e.g., VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma, received in January 2006.  Specifically, the Veteran reports that he was sexually assaulted repeatedly by fellow patients while an inpatient in a psychiatric ward in approximately January 1985.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board before August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

A March 2003 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the Veteran's report of in-service sexual assaults in January 1985, and his assertion that he continues to experience psychiatric symptoms due to the assaults.  The VA examiner provided a diagnosis of PTSD, concluding, "Based on information and reports symptoms that [the Veteran] told me today it would appear that he would meet the DSM-IV diagnostic criteria for a diagnosis of Posttraumatic Stress Disorder."  The examiner further stated, "The current diagnosis is based on his reports of the sexual abuse that he reported experiencing while in the psychiatric ward which he says that he had not previously reported."  Accordingly, the March 2003 VA examination report provides competent evidence that the Veteran has a diagnosis of PTSD that conforms to the DSM-IV diagnostic criteria and that is based on an in-service personal assault.  Therefore, the question remaining for consideration is whether there is credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The record does not contain evidence that directly corroborates the occurrence of the sexual assaults.  Medical records pertaining to the Veteran's admission in late 1984 and early 1985 do not show any complaint of sexual assault.  However, the record shows that the Veteran was readmitted twice in February 1985 for psychiatric complaints.  A February 1985 psychiatric examination notes that, at the beginning of his second February 1985 admission, the Veteran was anxious, depressed, withdrawn, had slow speech, and admitted to some occasional suicidal thoughts.  The examiner opined that the Veteran was suffering from a severe personality disorder that rendered him unsuitable for continued military service.  The examiner recommended that the Veteran be given an administrative separation.  The service personnel records show that the Veteran was cited for non-performance of duty in February 1985.  An enlisted performance record shows that the Veteran's score for military bearing decreased from 3.4 in December 1984 to 3.0 thereafter, and that in the period after December 13, 1984, the Veteran had scores ranging from 2.0 to 2.6 in knowledge, reliability, personal behavior, and overall evaluation.

In addition, the Veteran submitted letters from his brother and his sister dated in June 2002.  In the letters, the Veteran's brother and sister indicate that they noticed changes in his personality and behavior, including his ability to maintain relationships, following his release from active duty in 1985.

In summary, the evidence shows that, following his initial admission through January 1985, the Veteran was cited for non-performance for duty, was readmitted twice for psychiatric complaints, and received low scores on his enlisted performance records.  In addition, the Veteran has submitted statements from family members attesting to changes in his behavior following the claimed assault.  Accordingly, the Board finds that the Veteran's service records and other evidence of record corroborate the Veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).

The evidence shows a diagnosis of PTSD in accordance with the DSM-IV and a link, established by medical evidence, between the current symptoms and the in-service sexual assault; and there is credible supporting evidence, in the form of significant behavioral changes subsequent to the claimed assault, that the in-service personal assault did occur.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f); see also Gilbert, 1 Vet. App. 49.

Increased Initial Rating for the Service-Connected Lumbar Spine Disability

The Veteran seeks a higher initial rating for lumbar spine with spurring L3-L4 vertebrae, also diagnosed as mild degenerative disc disease L3-S1.  The Veteran's service-connected lumbar spine disability has been rated as 40 percent disabling since May 28, 2002, the date of receipt of his claim for service connection for the disability.  The applicable rating period is from May 28, 2002, the effective date for the award of service connection for lumbar spine with spurring L3-L4 vertebrae, also diagnosed as mild degenerative disc disease L3-S1, through the present.  See 38 C.F.R. § 3.400 (2015).  The Veteran has specifically contended that he is entitled to a rating of at least 60 percent based on incapacitating episodes of intervertebral disc syndrome.  See, e.g., Correspondence received in August 2010.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

During the pendency of the claim, the regulations pertaining to the rating criteria for spinal disabilities were revised twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51,454-56 (Aug. 27, 2003) (effective September 26, 2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent that case conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board will evaluate the Veteran's service-connected lumbar spine disability under both the earlier diagnostic codes and the current diagnostic codes, as of their effective date, and assign the Veteran the highest rating allowed under any of the applicable sets of diagnostic codes.

Under the rating criteria in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5286, pertaining to complete bony fixation (ankyloses) of the spine, provided a 60 percent rating for ankyloses in a favorable angle and a maximum 100 percent rating for complete bony fixation of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a (2002).

DC 5289, pertaining to ankylosis of the lumbar spine, provided a 40 percent rating for favorable ankylosis and a maximum 50 percent rating for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (2002).

DC 5292, pertaining to limitation of motion of the lumbar spine, provided a maximum 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (2002).

DC 5293, pertaining to intervertebral disc syndrome (IVDS) (preoperatively or postoperatively), provided a 40 percent rating for severe, recurrent attacks with little intermittent relief, and a maximum 60 percent rating for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc and with little intermittent relief.  38 C.F.R. § 4.71a (2002).

Although DC 5295, pertaining to lumbosacral strain, may be applicable in the current case, the criteria do not provide for ratings above 40 percent.  See 38 C.F.R. § 4.71a (2002).  Furthermore, as the Veteran is currently rated as 40 percent disabled under DC 5292, the awarding of a separate or additional rating under DC 5295 would constitute impermissible awarding of multiple ratings based on the same manifestations under different diagnoses.  See 38 C.F.R. § 4.14.  Therefore, DC 5295 will not be discussed further herein.

The words "severe," "moderate," and "mild" are not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).  Moreover, guidance can be obtained from the revised criteria effective from September 26, 2003.  In adopting specific ranges of motion to define what is normal, as discussed below, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-September 2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in using the amended regulations pertaining to range of motion measurements for the spine as guidance in rating spine disabilities under the previous criteria.

The revisions to the rating criteria made effective September 23, 2002, provided amended criteria for rating IVDS.  Under the criteria in effect since September 23, 2002, the Veteran is to be rated based either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Under these standards, a 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  For purposes of evaluations under diagnostic code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).

Under the revised rating criteria in effect since September 26, 2003, all spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability may receive a higher rating when rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  The criteria for rating IVDS were not amended; however, the diagnostic code for IVDS was changed to DC 5243.

The criteria under the General Rating Formula are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).

Unfavorable ankylosis is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2015).

Turning to the relevant evidence of record, a December 2004 MRI of the lumbar spine showed mild degenerative disc disease from L2-L3 through L4-L5; a vertebral body lesion involving L1; minimal disc bulges and minimal to mild facet arthropathy causing minimal to mild stenosis at L2-L3 and L3- L4; left lateral recess disc protrusion at L4-L5 and moderate facet arthropathy at L4-L5 and L5-S1.  The medical records show that the Veteran has continuously been treated for complaints of back pain since that time, to include with morphine and Vicodin.  In February 2007, the Veteran submitted a document entitled "Incapacitation and Pain Assessment Log," which contains monthly entries dating from February 2004 through October 2006 that describe his level of pain and physical ability.  Some of the entries note difficulty getting up and prolonged bed rest.  In April 2010, a private physician noted that the Veteran was on several medications that provided little relief and made the Veteran very groggy.  The physician recommended followup for laser spine surgery and continue conservative therapy.  The physician also recommended two months of bed rest with bed exercises, use of a TENS unit, and no working or lifting.  The medical treatment records do not include range-of-motion testing results for the lumbar spine.  They also do not indicate that the Veteran has had ankylosis of any portion of the spine.

The Veteran was provided a VA examination in March 2003.  At the examination, the Veteran indicated that his lower back becomes sore when he stands for over about an hour, that he experiences greater soreness with cold weather, and that he has intermittent pain into the left thigh.  Upon examination, the Veteran had a normal gait, no tenderness to palpation, no muscle spasm, and no complaint of pain on midline percussion.  His deep tendon reflexes were 2 out of 4 bilaterally.  He reported left-side low back pain upon straight leg testing.  Upon range-of-motion testing, the Veteran had flexion to 80 degrees, extension to 20 degrees, right side bending to 20 degrees, and left side bending to 25 degrees, all with complaint of pain at the terminal degrees.

The Veteran was provided another VA examination in June 2006.  At the examination, the Veteran reported that he uses a back brace and cane.  He experiences lower back pain daily of 7 to 8 out of 10.  He reported no flare-ups, but stated that the pain increases several times per week without apparent cause.  The pain travels to both lower extremities, and he experiences "a little" numbness below the knees.  Upon examination, the Veteran had a significant antalgic gait on the left and was tender to palpation of the right and left para lumbar muscles, but he had no spasm.  He had 2 out of 4 deep tendon reflexes.  The Veteran reported low back pain on straight leg raise testing bilaterally.  He had 5 out of 5 muscle strength testing, and had normal light-touch sensory testing of the thighs, legs, and ankles.  Upon range-of-motion testing, the Veteran had flexion to 30 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right rotation to 15 degrees, and left rotation to 10 degrees, all with complaint of pain at the terminal degrees.  There was no change with repeat flexion.  The examiner opined that the Veteran's functional impairment was "close to severe," that the Veteran had no weakness or fatigable, and that the Veteran had moderate incoordination/antalgic gait on the left side.

The Veteran was provided another VA examination in November 2009.  At the examination, the Veteran reported taking morphine for his low back pain, and that the morphine makes him groggy.  He reported that he had taken morphine that morning.  Upon examination, the Veteran was too weak to walk and his speech was very slow.  The Veteran endorsed paresthesias, falls, and unsteadiness.  He also endorsed fatigue, decreased motion, stiffness, weakness, and pain.  The pain originates in the mid back and travels over the bilateral buttocks down the posterior of the legs to mid calves.  The pain is constant, but worse when he tries to sit, stand, or take a shower.  The Veteran did not report flare-ups of the spinal conditions.  The Veteran further reported that, approximately 5 months prior, his private physician increased his morphine dosage.  The physician assigned the Veteran to bed rest because the increased morphine made the Veteran a severe fall risk.  A full examination could not be performed due to the effects of the Veteran's medications.  The Veteran's gait was not observed, and neurological and range-of-motion testing was not performed on the Veteran.  The examiner opined that the Veteran had an incapacitating episode, but that it was not due to IVDS.

Because testing could not be completed at the November 2009 VA examination, the Veteran was provided another VA examination in December 2009.  Upon examination, the Veteran had a stooped posture with a limp on the left and used a walker.  The Veteran had a normal curvature of the spine, and did not have thoracolumbar spine ankylosis.  The Veteran had 3 out of 5 motor strength and 2 out of 2 sensation on testing.  Upon range-of-motion testing, the Veteran had flexion to 25 degrees, extension to -5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, right rotation to 0 degrees, and left rotation to 0 degrees, all with objective evidence of pain.  Repetitive use testing was not performed because the Veteran was considered a fall risk.  The examiner explained that extension was reported as -5 degrees because the Veteran remained in a slightly stooped posture throughout testing and was unable to stand when his back was totally straight.  The examiner opined that the Veteran had an incapacitating episode, but that it was not due to IVDS.  The examiner further opined that the Veteran is not capable of sustaining substantially gainful employment, including sedentary work, because he is sedated when on medications and distracted by pain when not on medications, and because he is unsteady on his feet.

The Veteran was provided another VA examination in February 2013.  At the examination, the Veteran reported that his lower back hurts daily, that he uses a cane to walk, and that he has a wheelchair at home.  He reported using oxycodone, ibuprofen, and muscle relaxers for the pain.  He reported that at times he cannot move and lies in bed due to the pain.  Upon examination, the Veteran had guarding and/or muscle spasm, but they did not result in abnormal gait or spinal contour.  The Veteran had 4 out of 5 strength and 1+ out of 2 reflexes throughout.  The Veteran had normal sensory examinations and negative straight leg raising tests.  The examiner indicated that the Veteran does not have radicular pain or any other signs or symptoms of radiculopathy.  The Veteran reported that he wears a diaper because his back pain prevents him from getting to the toilet as fast as he needs to.  The examiner opined that the Veteran does not have IVDS of the thoracolumbar spine.   Upon range-of-motion testing, the Veteran had flexion to 25 degrees with no objective evidence of pain, extension to 5 degrees with no objective evidence of pain, right lateral flexion to 5 degrees with no objective evidence of pain, left lateral flexion to 5 degrees with no objective evidence of pain, right rotation to 0 degrees with no objective evidence of pain, and left rotation to 0 degrees with no objective evidence of pain.  The Veteran did not perform repetitive use testing due to complaints of pain.  The examiner opined that the Veteran has functional loss of less movement than normal, weakened movement, excess fatigability, and disturbance of locomotion.  The examiner further opined that the Veteran does not have additional limitation in range of motion following repetitive use.  The examiner opined that the Veteran's service-connected lumbar spine disability prevents him from performing anything that involves walking, bending, stooping, and squatting.  In addition, although the Veteran complains of pain and numbness in both lower extremities, there is no clinical evidence of radiculopathy.

Based on a careful review of the record, to include the evidence summarized above, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 40 percent for the service-connected lumbar spine disability at any time during the rating period under the any of the relevant rating criteria.

Initially, the Board acknowledges the Veteran's reports in his Incapacitation and Pain Assessment Log of needing bed rest and the April 2010 private treatment record in which the Veteran was advised to have two months of bed rest.  However, that there is no medical evidence that the Veteran has been diagnosed with IVDS or that he has experienced incapacitating episodes due to IVDS, as defined in the regulations, at any time during the rating period.  Specifically, the bed rest documented in the Incapacitation and Pain Assessment Log appears to be self-imposed rather than prescribed by a physician, as required under the regulations.  In addition, it is unclear from the record why the private physician recommended bed rest in April 2010.  The physician made the recommendation in the context of increased back pain and of increased side effects from medications.  At any rate, no medical source, including the private physician who recommended bed rest in April 2010, has diagnosed the Veteran with IVDS.  In fact, the February 2013VA examiner reviewed the record and determined that there is no indication that the Veteran has IVDS.  Similarly, the December 2009 VA examiner reviewed the record and determined that, although the Veteran may have had incapacitating episodes, they were not due to IVDS.  As such, the record does not show that the Veteran is entitled to a disability rating in excess of 40 percent for the service-connected lumbar spine disability under the criteria for rating IVDS in effect prior to September 23, 2002, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the rating period.  See 38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2015).

With regard to the other rating criteria in effect prior to September 26, 2003, the Veteran is in receipt of the highest schedular rating under 38 C.F.R. § 4.71a, DC 5292 (2003).  For the Veteran to be entitled to a higher initial rating under 38 C.F.R. § 4.71a, DC 5286, the record would have to show that the Veteran has complete ankylosis at a favorable or unfavorable angle.  For the Veteran to be entitled to a higher initial rating under 38 C.F.R. § 4.71a, DC 5289, the record would have to show that the Veteran has favorable or unfavorable ankylosis of the lumbar spine.  However, the record is absent for evidence that the Veteran has demonstrated or been diagnosed with ankylosis of any portion of the spine.  Therefore, the record does not show that the Veteran is entitled to a disability rating in excess of 40 percent for the service-connected lumbar spine disability under 38 C.F.R. § 4.71a, DCs 5286 and 5289 (2003) at any time during the rating period.

With regard to the other rating criteria in effect from September 26, 2003, for the Veteran to be entitled to a higher initial rating under the General Rating Formula, the record would have to show favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  However, the record is absent for evidence that the Veteran has been diagnosed with ankylosis of any portion of the spine.  Therefore, the record does not show that the Veteran is entitled to a disability rating in excess of 40 percent for the service-connected lumbar spine disability under 38 C.F.R. § 4.71a, DCs 5235-5243 (2015) at any time during the rating period.

The record does show that the Veteran has limited range of motion.  The Veteran had forward flexion of the thoracolumbar spine to 25 degrees at both the December 2009 and February 2013 VA examination.  This represents his most limited range of motion of the thoracolumbar spine measured during the rating period.  Under 38 C.F.R. § 4.71a, DC 5292 (2002), a maximum 40 percent rating is assigned for severe limitation of motion of the lumbar spine.  Under 38 C.F.R. § 4.71a, DC 5239 (2015), a maximum 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  Limitation of flexion to 25 degrees is considered severe limitation of motion and is less than 30 degrees.  Thus, the most limited range-of-motion measurements of record-25 degrees of flexion, as measured at the December 2009 and February 2013 VA examinations-are consistent with a rating of 40 percent under either the previous criteria or under the revised, present criteria.

The Board notes that the criteria set forth in DeLuca were addressed by some of the VA examiners.  The VA examiners found that, following repeated-use testing, the Veteran either did not have or would not have had additional functional loss due to pain, fatigability, incoordination, pain on movement, or weakness.  Thus, although the Veteran experiences weakness and pain with motion associated with the service-connected lumbar spine disability, such symptoms, even when considered in relation to repeated use over time, are not of such a degree that the Veteran's level of disability more nearly approximates the criteria for a higher disability rating.  See DeLuca, 8 Vet. App. 202.  Furthermore, the Veteran's symptoms have also not caused incapacitating episodes, as defined in the regulations.  The Board finds that the Veteran's complaints of pain and weakness do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the service-connected lumbar spine disability.  See Mitchell, 25 Vet. App. 32.

The Board further acknowledges that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC 5237, Note (1) (2015).  The record shows that the Veteran has reported pain that radiates down his legs and numbness in the legs.  However, testing conducted at the VA examinations did not reveal any neurologic abnormalities.  In addition, the Veteran reported at the February 2013 VA examination that he wears a diaper.  However, the Veteran reported that his use of diapers is a result of his lack of mobility, which prevents him from getting to the toilet as fast as he needs to, rather than as a result of any neurological bowel or bladder impairment.  The record does not show that the Veteran has been diagnosed with radiculopathy, neuropathy, or any other neurological disability that may be associated with his service-connected lumbar spine disability.  Rather, it shows that VA examiners have reviewed the record, considered the Veteran's reported symptomatology of radiating pain and numbness, and conducted appropriate sensory and neurological testing on the Veteran, but have concluded that he does not have a neurological disability associated with the service-connected lumbar spine disability.  As such, he is not entitled to a separate rating for any neurological disabilities associated with the service-connected lumbar spine disability.

The Board therefore finds that the criteria for an initial disability rating in excess of 40 percent for lumbar spine with spurring L3-L4 vertebrae, also diagnosed as mild degenerative disc disease L3-S1, have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's service-connected lumbar spine disability pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The Veteran has reported symptoms related to his service-connected lumbar spine disability of pain, weakness, and limited motion.  A comparison between the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the relevant rating criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.

The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran has indicated, and the competent medical opinion evidence of record confirms, that the disability affects his ability to sit, stand, walk, and perform other work and work-like tasks, to include certain activities of daily living.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and, as stated above, are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider, 11 Vet. App. 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for residuals of fracture to the left zygomatic arch is denied.

Entitlement to service connection for left knee tendonitis is denied.

Entitlement to service connection for posttraumatic stress disorder is granted.

Entitlement to an initial disability rating in excess of 40 percent for lumbar spine with spurring L3-L4 vertebrae, also diagnosed as mild degenerative disc disease L3-S1, is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


